            Case
   ____ FILED ___ 1:20-mj-03210-TMD
                  ENTERED                  Document 3 Filed 02/18/21 Page 1 of 7
   ____ LOGGED _____ RECEIVED                                  AM/PM USAO # 2020R00711
  11:43 am, Feb 18 2021
   AT BALTIMORE
                           IN
   CLERK, U.S. DISTRICT COURT   THE UNITED STATES DISTRICT COURT
   DISTRICT OF MARYLAND         FOR THE DISTRICT OF MARYLAND
   BY ______________Deputy

 IN THE MATTER OF THE AFFIDAVIT IN
 SUPPORT OF A SEARCH WARRANT                                     1:20-mj-3210 TMD
                                                       Case No. ____________________
 AUTHORIZING A DNA SAMPLE
 COLLECTION FROM CARLOS JONES



                                AFFIDAVIT IN SUPPORT OF
                          APPLICATION FOR A SEARCH WARRANT

        I, Michael Montevidoni, a Special Agent (“SA”) with the Bureau of Alcohol, Tobacco,

Firearms and Explosives (“ATF”), being duly sworn, depose and state as follows:

                                        INTRODUCTION

        1.      The ATF and Baltimore Police Department (“BPD”) have been investigating

Carlos JONES for a violation of 18 U.S.C. §§ 922(g)(1) (possession of a firearm by a prohibited

person). This affidavit is being submitted in support of an application for a search warrant pursuant

to Federal Rule of Criminal Procedure 41 to obtain samples of Deoxyribonucleic Acid (“DNA”)

for comparison purposes in the form of saliva from JONES, a man born in 1976, and having been

assigned an FBI number ending in 5WA2, and depicted in Attachment A. JONES is currently

incarcerated at the Baltimore Central Booking and Intake Facility (“BCBIF”), located at 300 E.

Madison Street, Baltimore, Maryland. The warrant would authorize members of the ATF, or their

authorized representatives, to obtain DNA contained within saliva samples from JONES, as

described in Attachment B.

        2.      I submit this affidavit for the limited purpose of establishing probable cause to

secure the requested search warrant. I have not included details of every aspect of this investigation

to date. Rather, I have set forth only those facts that I believe are necessary to establish probable




                                             Page 1 of 1
            Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 2 of 7

                                                                                    1:20-mj-3210 TMD


cause supporting the warrant. I have not, however, intentionally omitted information that would

tend to defeat a determination of probable cause.

       3.      I believe that probable cause exists that JONES possessed a firearm in violation of

18 U.S.C. § 922(g) on September 23, 2020. Therefore, I respectfully request that this Court find

probable cause that evidence of the aforementioned criminal violation is contained in the form of

DNA in saliva in the possession of JONES.

                                 AFFIANT BACKGROUND

       4.      I have been a Special Agent with the ATF since July 26, 2015. I graduated from the

Department of Homeland Security, Federal Law Enforcement Training Center Criminal

Investigator Training Program, as well as the ATF National Academy SA Basic Training program,

where I received training in the enforcement of federal firearms, arson, and explosive laws. I am

currently assigned to the Baltimore Field Division, Baltimore Group VII, which is detailed to the

Crime Gun Intelligence task force. I have experience in numerous law enforcement investigative

techniques including executing search warrants and have been the affiant on search warrants. I

have received specialized training regarding the investigation and enforcement of federal firearms

violations and have conducted investigations regarding individuals involved in illegal firearms

activities, many of which resulted in arrests for firearm violations and other violent crimes and

searches and seizures of individuals and property.

       5.      I am familiar with firearm and narcotic statutes, and the methods employed by those

who perpetrate these acts. I know based on my training and experience that DNA can be found on

items such as clothing and firearms and can be compared to a sample of DNA from a known

person. This comparison can help identify or eliminate suspects. I further know that the Baltimore




                                           Page 2 of 5
            Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 3 of 7

                                                                                     1:20-mj-3210 TMD


City Forensics lab will not test firearms for the presence of DNA (or do any subsequent

comparison) without a standard to which it can be compared.

                                      PROBABLE CAUSE

       6.      On September 23, 2020 at approximately 10:53 a.m., BPD Detectives observed a

gray Dodge truck parked outside of Legends Barbershop located at 312 Park Avenue, Baltimore

Maryland. JONES exited the vehicle and entered Legends Barbershop by unlocking the door.

Based upon information that JONES was engaging in illegal controlled dangerous substance

distribution, detectives continued to observe JONES. Around 12:28 p.m., JONES was sitting

outside of the shop with two other individuals when one of the individuals threw him a clear plastic

bag containing a white substance. JONES untied the bag and manipulated the items contained

within the bag. The bag appeared to contain several large rock-sized items white in color and

packaged for street-level distribution. JONES then stood up and reached inside the Dodge with

the bag of suspected controlled substances in his hand. When JONES turned away from the

vehicle, the officers did not see the bag. The officers believed JONES placed the bag of suspected

controlled substances into the Dodge.

       7.      At approximately 12:49 p.m., BPD officers arrested JONES for possession of

suspected controlled substances. Officers recovered a key ring with a vehicle key fob, vehicle key,

and suspected barbershop key. Officers used the key to open the Dodge. They recovered a firearm

and the bag of suspected controlled dangerous substances from the vehicle.

       8.      Officers advised JONES of his rights pursuant to Miranda, which JONES

voluntarily waived after acknowledging he understood his rights. JONES stated that the gray

Dodge truck is registered to his son, but that he had been the sole operator of the vehicle for the




                                            Page 3 of 5
            Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 4 of 7

                                                                                    1:20-mj-3210 TMD


last month. JONES further admitted that he possessed the controlled substances, but not the

firearm.

       9.       The recovered firearm was a CDM .22 caliber revolver bearing serial number

240273. The firearm was loaded with 6 rounds of .22 caliber ammunition. The firearm was test

fired and determined to be operable, satisfying the definition of a firearm pursuant to 18 U.S.C. §

921. The firearm was manufactured outside the state of Maryland and traveled in interstate

commerce prior to its recovery in Maryland.

       10.      JONES has been convicted of unlawful possession of a firearm and sentenced to

five years imprisonment. Accordingly, at the time JONES possessed the handgun on September

23, 2020, he was prohibited from possessing a firearm and knew or should have known that he had

been convicted of a crime punishable by over a year imprisonment.

       11.      The firearm was swabbed for the possible presence of epithelial cells. The swabs

cannot be forwarded for DNA analysis until a standard for a suspect is obtained and a comparison

is requested.

                             DNA AUTHORIZATION REQUEST

       12.      Based on my training and experience, I believe that JONES’s DNA may be on the

firearm recovered during his arrest. A known sample of his DNA is required in order to test and

compare any and all DNA recovered. Accordingly, I am requesting authorization for a warrant to

obtain samples of DNA for comparison purposes in the form of saliva from JONES to compare to

the swabs taken from the firearm that I believe was possessed by JONES in violation of 18 U.S.C.

§ 922(g), possession of a firearm by a prohibited person.

       13.      Further, I respectively request that the Court issue a warrant authorizing members

of the ATF, or their authorized representatives, including but not limited to other law enforcement



                                           Page 4 of 5
          Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 5 of 7

                                                                                      1:20-mj-3210 TMD


agents, to obtain DNA samples from JONES so that the DNA sample may be compared to the

swabs taken from evidence recovered in this case.


       I declare under penalty of perjury that the foregoing is true and correct to the best of my
                                                           Digitally signed by
knowledge and belief.                MICHAEL          MICHAEL MONTEVIDONI
                                                      Date: 2020.12.17 22:27:11
                                     MONTEVIDONI
                                      ______________________________
                                                      -05'00'
                                      Special Agent Michael Montevidoni
                                      Bureau of Alcohol, Tobacco, Firearms and Explosives


       Affidavit submitted by emaill and attested to me as true and        a d accurate
                                                                           an  accuurate by telephone
consistent with Fed. R. Crim. P. 4.1 and
                                      nd 41(d)(3)
                                         411((d)
                                              d (3) this ___
                                                         ___
                                                          __ day
                                                             day of
                                                             da  o f __________
                                                                     ________
                                                                           ______
                                                                             _   _        , 2020.


                                      The Honorable Thomas M. DiGirolamo
                                      United States Magistrate Judge




                                            Page 5 of 5
Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 6 of 7

                                                         1:20-mj-3210 TMD


                      ATTACHMENT A

              Photograph of Person to be Searched

                          Carlos JONES
                            YOB: 1976
                  Currently residing at: BCBIF
                Last four digits of FBI No.: 5WA2




                           Page 1 of 1
         Case 1:20-mj-03210-TMD Document 3 Filed 02/18/21 Page 7 of 7

                                                                              1:20-mj-3210 TMD




                                     ATTACHMENT B

                              Description of Items to be Seized

       Buccal (oral) swabs of the inside of Carlos JONES’s mouth limited to the extent where

sufficient samples of DNA are obtained.




                                          Page 1 of 1
